




 
 
 
 
 





FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT



DATED AS OF
NOVEMBER 7, 2014

AMONG

STRATUS LAKEWAY CENTER L.L.C.,
AS BORROWER,

PLAINSCAPITAL BANK,
AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO















 

 
 
 
 
 



 







--------------------------------------------------------------------------------




FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT
THIS FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (the “First Amendment to
Loan Agreement” or this “Amendment”) is entered into effective as of November 7,
2014, among STRATUS LAKEWAY CENTER L.L.C., a Texas limited liability company
(“Borrower”), PLAINSCAPITAL BANK, a state banking association, as Administrative
Agent, and the financial institutions executing this Amendment as Existing
Lender and New Lender, respectively, each as defined below.
R E C I T A L S
A.    Borrower, the Lenders party thereto and Administrative Agent are parties
to that certain Construction Loan Agreement dated as of September 29, 2014 (the
“Original Loan Agreement”).
B.    Immediately prior to the Effective Date, the Existing Lender owns 100% of
the Loan.
C.    Borrower, the undersigned Lenders and Administrative Agent desire to amend
the Original Loan Agreement as hereinafter provided.
D.    Upon the Effective Date, New Lender shall become a Lender under the
Original Loan Agreement as hereinafter provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Loan
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the “Agreement” shall mean the Original Loan Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time. In addition, the following terms have
the meanings set forth below:
“Effective Date” means November 7, 2014.
“Existing Lender” means PlainsCapital Bank, a state banking association.
“Modification Papers” means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.
“New Lender” means Southside Bank, a state banking association.
2.    Conditions Precedent. The obligations and agreements of Administrative
Agent and the undersigned Lenders as set forth in this Amendment are subject to
the satisfaction (in the opinion of Administrative Agent), unless waived in
writing by Administrative Agent and New Lender, of each of the following
conditions (and upon such satisfaction, this Amendment shall be deemed to be
effective as of the Effective Date):

FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 1

--------------------------------------------------------------------------------




A.    First Amendment to Loan Agreement. Administrative Agent shall have
received copies of this Amendment duly executed by Borrower and the Required
Lenders.
B.    Note for New Lender. Borrower shall have executed and delivered to New
Lender a Note in the form of Exhibit H to the Original Loan Agreement.
C.    Upfront Fees. New Lender shall have received payment of an upfront fee in
the amount of $125,000, and Existing Lender shall have received payment of an
upfront fee in the amount of $14,300.
D.    Fees and Expenses. Borrower shall have paid to Administrative Agent all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
E.    Representations and Warranties. All representations and warranties
contained herein or in the other Modification Papers or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects with the same force and effect as though such representations
and warranties have been made on and as of the Effective Date except: (i) to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date and (ii) the representations
and warranties contained in subsections (a) and (b) of Section 11.2 of the
Original Loan Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 9.1 of the
Original Loan Agreement.
3.    Amendments to Original Loan Agreement. On the Effective Date, the Original
Loan Agreement shall be deemed to be amended as follows:
(a)    The figure “$35,000,000” shall be changed to the figure “$37,860,000” in
the sixth and seventh sentences in Section 2.1(b).
(b)    In Section 5.1(a) of the Original Loan Agreement, the reference to
"78,455 acres" shall be changed to "78.455 acres".
(c)    Schedule 1.1 to the Original Loan Agreement shall be replaced by
Schedule 1.1 attached to this Amendment.
4.    Confirmation of Occurrence of Syndication Event. The parties confirm that
upon the occurrence of the Effective Date, the Syndication Event shall be deemed
to have occurred.
5.    Adjustment of Pro Rata Shares of Lenders. The New Lender has become a
Lender upon its execution of this Amendment, and on the Effective Date, the New
Lender shall assume all rights and obligations of a Lender under the Original
Loan Agreement, as amended hereby. The Administrative Agent, the Lenders and the
Borrower hereby consent to New Lender’s acquisition of an interest in the
Aggregate Commitments and its Pro Rata Share. The Lenders have agreed among
themselves, in consultation with the Borrower, to reallocate their respective
Commitments and Pro Rata Shares as set forth on Schedule 1.1, and the
Administrative Agent and the Borrower hereby consent to such reallocation. The
Administrative Agent, the Lenders and the Borrower hereby waive (a) any
requirement that an Assignment and Assumption or any other documentation be
executed in connection with such

FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 2

--------------------------------------------------------------------------------




reallocation, and (b) the payment of any processing and recordation fee to the
Administrative Agent. Notwithstanding the foregoing, the reallocation of the
Commitments and Pro Rata Shares among the Lenders shall be deemed to have been
consummated pursuant to the terms of an Assignment and Assumption attached as
Exhibit G to the Original Loan Agreement as if the Lenders had executed an
Assignment and Assumption with respect to such reallocation. On the Effective
Date, the Commitment and Pro Rata Share of each Lender shall be as set forth on
Schedule 1.1 attached to this Amendment, and shall be reflected in the Register
maintained by Administrative Agent.
6.    Concerning the New Lender.
(a)    In connection herewith, the Existing Lender irrevocably sells and assigns
to New Lender, and New Lender hereby irrevocably purchases and assumes from the
Existing Lender, as of the Effective Date, so much of Existing Lender’s
Commitment, the Loan and participations in Lakeway Letter of Credit, and rights
and obligations in its capacity as a Lender under the Original Loan Agreement,
the other Loan Documents, and any other documents or instruments delivered
pursuant thereto (including without limitation any guaranties and, to the extent
permitted to be assigned under applicable law, all claims (including without
limitation contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Existing Lender against any Person, whether known or unknown,
arising under or in connection with the Original Loan Agreement, the other Loan
Documents and any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby), such that the Existing Lender’s and the
New Lender’s Commitment, Pro Rata Share of the Loan and participations in
Lakeway Letter of Credit, and rights and obligations as a Lender shall be equal
to its Pro Rata Share and Commitment set forth on Schedule 1.1 to this
Amendment. Existing Lender agrees that the provisions of the form of Assignment
and Assumption (including Annex 1) attached as Exhibit G to the Loan Agreement
shall apply to it as assignor of such “Commitment.” Each party hereto agrees to
execute an Assignment and Assumption or related ancillary documentation to give
effect to the foregoing if requested by the Administrative Agent.
(b)    Upon the Effective Date, the Loan and participations in the Lakeway
Letter of Credit of the Existing Lender outstanding immediately prior to the
Effective Date shall be, and hereby are, restructured, rearranged, renewed,
extended and continued as provided in this Amendment and shall continue as the
Loan and participations in the Lakeway Letter of Credit of the Existing Lender
and New Lender under the Original Loan Agreement, as amended by the Modification
Papers (as so amended, the “Loan Agreement”).
(c)    New Lender represents and warrants to the Administrative Agent as
follows:
(i)    it has received a copy of the Original Loan Agreement, together with
copies of the most recent financial statements of the Borrower delivered
pursuant thereto;
(ii)    it has, independently and without reliance upon any Lender or any
related party of the Administrative Agent or any Lender (an “Agent-Related
Person”) and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory laws relating to the transactions
contemplated by the Loan Agreement, and made its own decision to enter into the
Loan

FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 3

--------------------------------------------------------------------------------




Agreement and to extend credit to the Borrower and the other Loan Parties under
the Loan Agreement;
(iii)    it will, independently and without reliance upon any Lender or any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Loan Agreement
and the other Loan Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
and other condition and creditworthiness of the Borrower and the other Loan
Parties.
(d)    New Lender acknowledges as follows:
(i)    no Lender or Agent-Related Person has made any representation or warranty
to it, and no act by the Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Lender or any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession;
(ii)    except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent pursuant to the Original
Loan Agreement, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person; and
(iii)    on the Effective Date, subject to the satisfaction of the conditions to
effectiveness set forth in Section 2 of this Amendment, it shall be deemed
automatically to have become a party to the Loan Agreement and have all rights
and obligations of a Lender under the Loan Agreement and the other Loan
Documents, each as amended by the Modification Papers, as if it were an original
Lender signatory thereto.
(e)    On the Effective Date, New Lender agrees to be bound by the terms and
conditions set forth in the Original Loan Agreement and the other Loan
Documents, each as amended by the Modification Papers, applicable to the Lenders
as if it were an original Lender signatory thereto (and expressly makes the
appointment set forth in, and agrees to the obligations imposed under, Section
15 of the Original Loan Agreement).
7.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers and the Modification Papers constitute the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable Debtor Relief Laws; and (b) no authorization, approval, consent or
other action by, notice to, or filing with, any Governmental Authority or other
Person is required for the execution, delivery and performance by Borrower
thereof; and (c) with respect to the HEB Lease, such lease is currently in force
and effect, neither the landlord nor the tenant is in default thereunder, and
each of the contingencies set forth in Section 2(f)(3) thereof has been
satisfied such that the tenant no longer has any right to terminate such lease
pursuant to such section; and (d) each of the conditions set forth in Sections
6.1 through 6.22 of the

FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 4

--------------------------------------------------------------------------------




Original Loan Agreement has been satisfied; and (e) no Event of Default exists
and, to Borrower's knowledge, there exist no facts or circumstances which, with
the giving of notice and the passage of time, would reasonably be expected to
constitute an Event of Default. In addition, Borrower represents that after
giving effect to this Amendment all representations and warranties contained in
Section 11 of the Original Loan Agreement, as amended hereby, and the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date except: (i) to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date and (ii) the representations and
warranties contained in Section 11.2 of the Original Loan Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 9.1 of the Original Loan Agreement.
8.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Loan Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
9.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent and each Lender do hereby adopt, ratify
and confirm the Original Loan Agreement, as amended hereby, and acknowledge and
agree that the Original Loan Agreement, as amended hereby, is and remains in
full force and effect. Borrower acknowledges and agrees that its liabilities and
obligations under the Original Loan Agreement, as amended hereby, and under the
other Loan Documents, are not impaired in any respect by this Amendment. Any
breach of any representations, warranties and covenants under this Amendment
shall be an Event of Default under the Original Loan Agreement, as amended
hereby.
10.    Limitation on Agreements. The modifications set forth herein are limited
precisely as written and, except as expressly set forth herein, shall not be
deemed (a) to be a consent under or a waiver of or an amendment to any other
term or condition in, or constitute any course of dealing under, the Original
Loan Agreement or any of other the Loan Documents, or (b) to prejudice any right
or rights which Administrative Agent or any Lender now has or may have in the
future under or in connection with the Original Loan Agreement or the other Loan
Documents, each as amended hereby, or any of the other documents referred to
herein or therein. The Modification Papers shall constitute Loan Documents for
all purposes.
11.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the collateral documents (the Deed of Trust and the Guaranty Agreement) which
presently secure the Obligations shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Obligations as described in the Original Loan Agreement, as amended hereby.
12.    Counterparts. This Amendment may be executed in any number of
counterparts (including execution by electronic transmission (i.e. pdf
attachment)), each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
13.    Incorporation of Certain Provisions by Reference. The provisions of
Section 16.4 of the Original Loan Agreement captioned “Governing Law,
Jurisdiction, Venue” and Section 16.24 of the

FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 5

--------------------------------------------------------------------------------




Original Loan Agreement captioned “Waiver of Jury Trial” are incorporated herein
by reference for all purposes.
14.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally left blank. Signature pages follow.]



FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER
Address for Notices:


212 Lavaca St., Suite 300
Austin, Texas 78701
STRATUS LAKEWAY CENTER, L.L.C. 


By: /s/ Erin D. Pickens   
Erin D. Pickens
Senior Vice President


FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page

--------------------------------------------------------------------------------






 
ADMINISTRATIVE AGENT
Address for Notices:



2323 Victory Avenue, Suite 300
Dallas, Texas 75219
PLAINSCAPITAL BANK,
as Administrative Agent 


By: /s/ Thomas Ricks    
Thomas Ricks
Senior Vice President




FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page

--------------------------------------------------------------------------------






 
EXISTING LENDER
Address for Notices:


2323 Victory Avenue, Suite 300
Dallas, Texas 75219
PLAINSCAPITAL BANK 


By: /s/ Thomas Ricks     
Thomas Ricks
Senior Vice President




FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page

--------------------------------------------------------------------------------






 
NEW LENDER
Address for Notices:


P.O. Box 1079
Tyler, Texas 75710
SOUTHSIDE BANK
 

By: /s/ Pam Cunningham       
Pam Cunningham
Executive Vice President






FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page

--------------------------------------------------------------------------------




SCHEDULE 1.1

SCHEDULE OF LENDERS




Lender
Commitment
Pro Rata Share
PlainsCapital Bank
$37,860,000
60.229080500%
Southside Bank
$25,000,000
39.770919500%
 
 
 
Total
$62,860,000
100.000000000%




SCHEDULE 1.1, Schedule of Lenders – Solo Page

